DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/16/22.
	Claims 1-21 are pending 
	Applicant’s amendment to claims 1, 2 and 4 is acknowledged.
Amended claim 4 recites limitations from fig. 7, a non-elected species.  Thus, claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	Claims 4, 7, 8, 12-16 and 18-21 are withdrawn.
Claims 1-3, 5-6, 9-11 and 17 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 5:

The following responds to Applicant’s arguments at pages 8-10 that a sealant/encapsulant can not anticipate the claimed limitation of a first insulation layer.
Applicant’s Specification does not have an explicit definition for “a first insulation layer”.  Therefore, the word is subject to plain meaning.
Referring to the definition of “layer” from Dictionary.com, the plain meaning of the word means “a thickness of some material laid on or spread over a surface”.
Under broadest reasonable interpretation, a sealant/encapsulant can be interpreted to be “a first insulation layer” because a sealant/encapsulant is a made of an insulating material and has a thickness laid on or spread over a surface.
	
	Applicant’s remarks that a first insulation layer cannot fill surrounding regions is not persuasive.  Claim 5 recites “a first insulation layer disposed on a portion of the clip which is disposed above the wire”.  The claim does not preclude a first insulation layer from filling surrounding regions.  A first insulation layer that fills surrounding regions meets the claim limitation as long as the first insulation layer is disposed on a portion of the clip.  Thus, a sealing/encapsulant that fills surrounding regions can be interpreted to be a first insulation layer because it is disposed on a portion of the clip.

.Applicant also submits that the Specification teaches the encapsulant is a separate element from the insulation layer.
In response, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Note that claim 5 recites “a first insulation layer” and claim 17 recites “an encapsulant”.  Claim 5 and claim 7 each separately depend from claim 1, so there is no requirement to interpret “a first insulation layer” as a separate element from “an encapsulant”.
Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al., US Publication No. 2008/0054434 A1 (e.g. See fig. 1, wires (124, 134, 144) coupled to external contacts (112) of carrier.)
Liu et al., US Publication No. 2019/0259689 A1 (e.g. See fig. 8A, clip (22) coupled to external contacts (33) of carrier.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba, US Publication No. 2009/0108467 A1 in view of Wyland, US Publication No. 2009/0102067 (of record).

	Otremba teaches:
	1.  A semiconductor device, comprising (see fig. 8 labeled below): 
	a first carrier (810); 
	a first external contact (e.g. Obvious to one of ordinary skill in the art to form a first external contact at connection point of wire 460 to carrier 810 as evidenced by Wyland below.) and a second external contact (e.g. Obvious to one of ordinary skill in the art to form a second external contact at connection point of clip 870 to carrier 810 as evidenced by Wyland below.); 
	a first semiconductor die (820) comprising a first main face (e.g. bottom), a second main face (e.g. top) opposite to the first main face, a first contact pad (821) disposed on the first main face, a second contact pad (822) disposed on the second main face, a third contact pad (823) disposed on the second main face, and a vertical transistor (e.g. para. [0014]), the first semiconductor die being disposed with the first main face on the first carrier; 
	a clip (870) connecting the second contact pad (822) and the second external contact, the clip having a thick portion and a thin portion (e.g. thin portion in region above wire 460), the clip comprising a cavity (e.g. cavity in region of wire 460 and labeled in fig. 8 below) formed by the thin portion; and 
	a first wire (460) connected with the first external contact, the first wire being (460) disposed at least partially under the cavity.  See Otremba at para. [0001] – [0051], figs. 1-8.


    PNG
    media_image1.png
    310
    588
    media_image1.png
    Greyscale


	Regarding claim 1:
	Otremba is silent there is a first external contact at the connection point between the wire 460 to carrier 810 and a second external contact at connection point of clip 870 to carrier 810.
	In an analogous art, Wyland teaches:
	(see fig. 2 labeled below) a first external contact (e.g. electrode above SIG) at the connection point between a wire (250) to a carrier (205) and a second external contact (e.g. electrodes above PWR or GND) at connection point of a clip (210c or 215) to the carrier (205).  See Wyland at para. [0037] – [0039]. 


    PNG
    media_image2.png
    352
    528
    media_image2.png
    Greyscale


	Otremba further teaches:
2.  The semiconductor device of claim 1, wherein the first wire (460) is disposed completely under the cavity (e.g. cavity in region of wire 460 and labeled in fig. 8 above).

	

	Regarding claim 3:
	Otremba teaches the second contact pad (822) is substantially covered by the clip (870) in fig. 8.
	Wyland  further teaches a second contact pad (210a, 215a) is completely covered by a clip (210c, 215) in fig. 2.
	In addition, one of ordinary skill in the art changing the size of Otremba’s clip to a larger size such that it extends over the left exposed portion of the second contact pad (822) would form “the second contact pad is completely covered by a clip”, as recited in the claim.  
	A mere change is size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.

	Regarding claim 5:
	In a first interpretation-
	Otremba further teaches a first insulation layer (850) disposed on a portion of the clip (870) which is disposed above the wire (460), fig. 8.

	In  a second interpretation-
	Wyland further teaches forming a first insulation layer (270, 260) disposed on a portion of a clip (210c, 215) which is disposed above a wire (250) to prevent short-circuiting, para. [0037], fig. 2.

	Regarding claim 9:
	In a first interpretation-
	Otremba further teaches
9.  The semiconductor device of claim 5, wherein the first insulation layer (850) comprises one or more of a dielectric, an epoxy dielectric, a foil and a film, para. [0024].

	In  a second interpretation-
	Wyland further teaches
9.  The semiconductor device of claim 5, wherein the first insulation layer (270, 260) comprises one or more of a dielectric, an epoxy dielectric, a foil and a film, (e.g. an insulating material is a dielectric material, para. [0037]).

	Regarding claim 11:
	Otremba further teaches wherein the wire (460) is connected between the third contact pad (822) and the connection point of the wire to a carrier (810), fig.8.
	One of ordinary skill in the art modifying the teachings of Otremba with Wyland to from a first external contact at the connection point between a wire to a carrier, as set forth above in claim 1, would from “wherein the wire is connected between the third contact pad and the first external contact”, as recited in the claim.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Otremba with the teachings of Wyland (i) to form a first external contact at a connection point of the wire to the carrier and a second external contact at connection point of the clip to carrier in order to provide an electrical contact for signals (SIG), power (PWR) or ground (GND) to be supplied to the semiconductor die (e.g. Wyland at para. [0037]); (ii) completely covering the second contact pad with the clip can help ensure are more secure electrical connection; and (iii) a first insulation layer disposed on a portion of the clip which is disposed above the wire can help prevent short-circuits (e.g. Wyland at para. [0037]).
Claims 5, 6, 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba in view of Wyland, as applied to claim 1 above, and further in view of Ausserlechner et al., US Publication No. 2012/0146165 A1 (of record). 

Regarding claim 5:
	Otremba and Wyland teach all the limitations of claim 1 above, and Wyland further teaches a first insulation layer disposed on a bottom portion of the clip which is disposed above the wire can help prevent short-circuits, para. [0037].
	In an alternative interpretation of claim 5, the reference Ausserlechner is introduced.

In an analogous art, Ausserlechner teaches:
5. The semiconductor device of claim 1, further comprising: (see fig. 25) a first insulation layer (e.g. See para. [0131] disclosing “the surfaces of clip 100 that face bond wire 208 and the bond pads can be coated with a dielectric isolation film”) disposed on a portion of the clip (100) which is disposed above the wire (208).  Coating the surfaces of clip that face the bond wire a first insulating film can “increase voltage isolation”, para. [0131].
	 It would have been obvious to one of ordinary skill in the art to modify Otremba to form “a first insulation layer disposed on a portion of the clip which is disposed above the wire” because Ausserlechner teaches surfaces of the clip that face the bond wire can coated with an insulating film to increase voltage isolation.

	Regarding claim 6:
Based on the teachings of Ausserlechner and Wyland, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to form “the first insulation layer has the form of a rectangular strip, the rectangular strip being disposed above the wire”, since it is within the general skill of a worker in the art to select favorite shape (e.g. rectangular shape) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  
Because the criticality of the particular shape of a rectangle has not been presented with persuasive evidence, the shape is considered a matter of choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04, IV(B).

	Regarding claim 9:
	Ausserlechner further teaches:
9.  The semiconductor device of claim 5, wherein the first insulation layer comprises one or more of a dielectric, an epoxy dielectric, a foil and a film (e.g. See para. [0131] disclosing “the surfaces of clip 100 that face bond wire 208 and the bond pads can be coated with a dielectric isolation film”).

	Regarding claim 10:
	Ausserlechner and Wyland are silent the first insulation layer comprises a thickness in a range from 2 μm to 100 μm.
	However, since Ausserlechner teaches the first insulation layer is need for voltage isolation (e.g. para. [0121]) and Wyland teaches the first insulation layer helps prevent short-circuiting (e.g. para. [0037]), one of ordinary skill in the art would be motivated to find the optimum thickness of the first insulating layer to achieve voltage isolation and the prevention of short-circuiting.
Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.
Absent any disclosure by the Applicant that the first insulation layer having a thickness in a range from 2 μm to 100 μm is critical or provides for unexpected results, such a thickness can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Ausserlechner and Wyland.
	Also see MPEP § 2144.05:
	 ”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”
	Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").

	Regarding claim 17:
	Otremba further teaches an encapsulant (850), wherein the clip (870) comprises a main face remote from the semiconductor die (820), fig. 8.
	Otremba does not expressly teach wherein the encapsulant is disposed such that the main face is exposed to the outside.
	Ausserlechner further teaches (see fig. 25) an encapsulant (212), wherein the clip (100) comprises a main face remote from the semiconductor die (202), wherein the encapsulant (212) is disposed such that the main face is exposed to the outside (e.g. bottom portions 106/104/109/110 of clip 100 are exposed).  See Ausserlechner at para. [0120] – [0121].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hayashi with the teachings of Wyland because a first insulation layer disposed on bottom portion of a clip can help prevent short-circuiting.  See Wyland at para. [0037].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Otremba with the teachings of Ausserlechner because (i) coating the surfaces of clip that face the bond wire a first insulating film can “increase voltage isolation” (e.g. Ausserlechner at para. [0121]); and (ii) exposing the main face of the clip means the clip “…can be fixed to current rails bolting or ultrasonically welded to a bus bar or otherwise suitably coupled”  (e.g. Ausserlechner at para. [0117]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
22 July 2022